Per Curiam:
When this case was here on the former appeal, we reversed the judgment against the defendant company and the judgment in favor of the defendant White, who was the superintendent for the company, on the ground that the verdict acquitting White of negligence was inconsistent with the verdict against the company, which could rest only upon White’s negligence. (See 175 App. Div. 465.) We also said that the evidence seemed sufficient to charge both defendants. On the last trial a verdict was had against the defendant company alone, the action having been discontinued as to defendant White. The evidence as to White’s negligence is substantially the same, and is, we think, sufficient to support the verdict. It is, however, less convincing that White and plaintiff were engaged in the company’s business at the time plaintiff was injured. Still upon this point we are not convinced that we should hold the verdict to be against the weight of the evidence. We find no error which calls for a reversal. The judgment and order should be affirmed, with costs. All concurred. Judgment and order affirmed, with costs.